MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Sep 13 2018, 10:23 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Julianne L. Fox                                          Curtis T. Hill, Jr.
Evansville, Indiana                                      Attorney General of Indiana

                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         September 13, 2018
of the Parent-Child Relationship                         Court of Appeals Case No.
of N.Y. (Minor Child);                                   18A-JT-1001
C.Y. (Father),                                           Appeal from the Vanderburgh
                                                         Superior Court
Appellant-Respondent,
                                                         The Honorable Brett J. Niemeier,
        v.                                               Judge
                                                         The Honorable Renee A.
Indiana Department of Child                              Ferguson, Magistrate
Services,                                                Trial Court Cause No.
                                                         82D04-1706-JT-1073
Appellee-Petitioner.



Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018               Page 1 of 17
                                            Statement of the Case
[1]   C.Y. (“Father”) appeals the trial court’s termination of his parental rights over

      his minor child N.Y. (“Child”). Father present a single issue for our review,

      namely, whether the State presented sufficient evidence to support the

      termination of his parental rights.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Child was born on September 15, 2014. In December 2015, the Indiana

      Department of Child Services (“DCS”) received a report that Child was being

      neglected, that J.G. (“Mother”) had been using methamphetamine daily, that

      Mother had used methamphetamine in front of Child, and that Father was

      incarcerated.1 The report further indicated that Child had to be changed and

      bathed by someone else because he was “soaking wet from urine.” Appellee’s

      App. Vol. II at 4.


[4]   DCS Family Case Manager (“FCM”) Whitney Wester investigated the

      allegations. On December 22, FCM Wester interviewed Father at the county

      jail. Father told FCM Wester that Mother had a history of using

      methamphetamine and that Mother was currently living in a shelter with Child.

      The next day, FCM Wester interviewed Mother and tested Mother for drugs.




      1
          Father was serving a thirty-day sentence for failing to pay child support.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 2 of 17
      Mother denied that she had used illegal substances, but she tested positive for

      methamphetamine, amphetamine, opiates, and THC. As a result, DCS

      removed Child from Mother’s care and filed a petition alleging that Child was a

      child in need of services (“CHINS”).


[5]   On January 12, 2016, the trial court found Child to be a CHINS. Thereafter,

      on February 9, the court held a dispositional hearing. The court ordered that

      Father remain drug and alcohol free, that he submit to random drug screens,

      and that he participate in visitation with Child. Additionally, the court ordered

      that Child be placed with Father once Father could show that he had adequate

      heat in his residence. Sometime thereafter, Child was returned to Father’s care.


[6]   On July 12, Court Appointed Special Advocate (“CASA”) Cindy Dubord and

      FCM Cindy Folson conducted a home visit. Father had used

      methamphetamine that day and was “messed up.” Id. at 12. During the visit,

      Father was unhappy and used “some language.” Tr. Vol. II at 53. CASA

      Dubord “felt threatened,” and things “escalated from there.” Id. At that point,

      someone called 9-1-1, and the police came. Father told the CASA and the

      FCM to “[j]ust take [Child]. I’m tired of everybody in my business.” Id. That

      same day, DCS removed Child from Father’s placement.


[7]   After DCS removed Child, Father participated in supervised visits with Child

      for a while. Between May 26 and June 30, 2017, a home-based case worker

      offered Father six visits with Child, but Father only attended three. As a result,

      on June 30, the case worker put the case on hold and stopped all supervised


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 3 of 17
      visits due to Father’s noncompliance. In October, Father turned himself into

      police on an outstanding warrant.2 When Father was again released from jail,

      Father asked FCM Rianna Cearfoss-Nutter to reinstate services. FCM

      Cearfoss-Nutter referred Father for a drug-abuse assessment and treatment. She

      also put in a referral for drug screens. Father attended the first treatment

      session and one other appointment, but he missed four appointments. He also

      completed only three of nine drug screens.


[8]   After Father failed to fully comply with services, on June 23, 2017, DCS filed a

      petition to terminate Father’s parental rights over Child.3 Following a hearing,

      the trial court granted the petition on April 3, 2018. In support of its order, the

      trial court entered the following findings and conclusions:


                                             FINDINGS OF FACT


                                                           * * *


                     B. FACTS RELATING TO INITIAL REMOVAL OF
                     CHILD, CHINS ADJUDICATION & DISPOSITIONAL
                     ORDER


                                                           * * *




      2
          A warrant had been issued for Father’s arrest in June 2017 because Father had missed a court date.
      3
        The trial court terminated Mother’s parental rights over Child in a separate order after a separate
      proceeding.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018                 Page 4 of 17
            5. [Father] is the legal father of [Child].


            6. On December 22, 2015, the DCS received a report of abuse
            and/or neglect alleging that Mother was using illegal
            substances while caring for the child and that Father was
            incarcerated.


            7. On December 23, 2015, Mother tested positive for
            methamphetamine, amphetamine, opiates[,] and THC.
            Mother and the child had been residing at a homeless shelter
            in Evansville, Indiana for approximately one month. Mother
            and child had resided in a different homeless shelter prior to
            that. Father was incarcerated at the Vanderburg County Jail
            for failure to pay child support and could not take custody of
            the child. The child was removed at that time.


            8. On December 28, 2015, the DCS filed a Verified Petition
            Alleging that the child was in need of services under cause
            number 82D04-1512-JC-002205.


                                                 * * *


            10. The child was adjudicated to be a Child in Need of
            Services on January 12, 2016, and disposition was held on
            February 9, 2016. The dispositional decree was entered on
            February 16, 2016.


            11. On February 9, 2016, Father was ordered to remain drug
            and alcohol free, submit to random drug screens, participate
            in supervised or monitored visitation and sign all releases for
            DCS and CASA.


            12. Further, on February 9, 2016[,] DCS was granted
            wardship of each child.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 5 of 17
            C. FACTS RELATING TO CHILD’S CONTINUED
            REMOVAL FROM PARENTS’ HOME AND CARE:
            REASONABLE PROBABILITY OF PARENT NOT
            REMEDYING REASONS FOR REMOVAL, THREAT
            TO CHILD’S WELLBEING


            1. Father obtained placement of the child shortly after the
            dispositional hearing when he was able to prove his home had
            adequate heating. The child’s placement lasted until July 12,
            2016.


            2. On July 12, 2016, Father injected methamphetamine and
            was observed to be under the influence while caring for the
            child. Father became irate and vulgar with the Family Case
            Manager and CASA Volunteer who came to his home for an
            unannounced visit with the child. Father later found out that
            he had also injected salt with the methamphetamine and was
            shortly thereafter hospitalized. Father sustained significant
            liver damage as a result of the salt being injected with the
            methamphetamine.


            3. At trial, Father admitted methamphetamine use up to “a
            few days ago” and that he would not test clean on the day of
            the hearing. Father denied an addiction to
            methamphetamine, but admits a sixteen (16) year history of
            use. Father claims he does not need treatment and failed to
            complete treatment during the course of the underlying
            CHINS case. At trial, Father testified that he could stop using
            whenever he wanted; he had just chosen not to do so.


            4. During the underlying CHINS case, Father continued his
            relationship with the child’s mother. Mother also had a
            significant drug problem, and Father testified that he preferred
            to work while she would go to substance abuse treatment.
            Father was often out of town and failed to regularly visit the

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 6 of 17
            child. Father would lose contact with the FCM for months at
            a time during the underlying CHINS while working for
            multiple different construction companies.


            5. At best, Father’s relationship with Mother was tumultuous.
            Father admitted that he often used because of the relationship
            problems between himself and Mother. At trial, Father
            seemed to blame Mother for his continued methamphetamine
            use. Father lacked any insight into the depth of his
            continuing addiction to methamphetamine and the impact his
            methamphetamine use has had on his child.


            6. Father’s continuing to use illegal, addicting substances,
            knowing that his parental rights would be terminated if he
            failed to stop, evidences the depth of Father’s addiction and
            inability to maintain sobriety. Father is, admittedly,
            “headstrong” and refused to acknowledge his behaviors have
            led him to where he is at the time of the hearing. In response
            to being asked why he would use so close to his trial date,
            Father simply stated, “I already know what’s going to happen
            today.” So, at least on some level, Father acknowledges he
            has failed to do what was necessary to get his son back.


            7. Father’s last contact with the child was in June of 2017.
            Father admitted that he had “quit going to all of it,” referring
            to visits, drug screens, and other services.


            8. During the underlying case, Father often missed visits with
            the child. From May 26, 2017[,] to June 30, 2017, Father was
            offered six visits, but only attended three. The visitations
            were stopped due to Father’s non-compliance and failure to
            attend visitation. Father claimed that he “let [Mother] talk
            [him] out of it” when answering why he did not attend
            visitation regularly. Again, Father blames Mother for his own


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 7 of 17
            behavior, lacking insight into his responsibilities as a father
            and adult.


            9. In October of 2017, after the filing of the termination
            petition, Father asked to reinstate services. The DCS FCM
            put in referrals for substance abuse treatment and random
            drug screens, but Father failed to follow through and
            complete the services. Father failed to complete random drug
            screens and failed to complete treatment.


            10. During the course of the underlying CHINS, Father
            struggled with maintaining stable housing. At the time of the
            hearing on termination, Father was living with his mother,
            and admitted that he was not prepared for his child to return
            to that home.


            11. Overall, Father has failed to remedy the situation that
            brought about the removal of the child. Based on the patterns
            of behaviors and continuing pattern of substance abuse by
            both Father [sic], the Court finds that there is a not a
            reasonable probability the situation which brought about the
            removal of the child is likely to be remedied. The Court finds
            that Father’s past behavior is the best predictor of his future
            behavior. Simply put, Father lost the child due to
            methamphetamine [abuse], and, as of the date of the trial, a
            year and a half later, Father would still test positive for
            methamphetamine. The Court cannot state with any
            certainty that Father’s methamphetamine use will cease at
            any point in the near future.


            12. Further, Father’s behaviors during the underlying CHINS
            cases pose a threat to the well-being of the child[]. The risk of
            Father relapsing is very high, given Father’s past
            performance, and the Court is not willing to place this child
            back into a home where the caregiver is too intoxicated to

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 8 of 17
            provide the child with what he needs to thrive. To allow the
            continuation of the parent child relationship with Father
            would pose a threat to the well-being of the child.


            A. CHILD’S BEST INTEREST & DCS PLAN FOR CARE
            AND TREATMENT


            1. The child’s foster parents provided support, care, guidance,
            and supervision in the absence of parents for the majority of
            the underlying CHINS matter;


            2. The child is strongly bonded with the foster parents;


            3. The child is doing well in the care of the current foster
            parents;


            4. DCS’ plan for the child is that he be adopted by the current
            foster parents;


            5. It is in the best interests of the child to be adopted due to
            the inability of the Father to provide appropriate care and
            supervision for the child;


            6. DCS and the Court Appointed Special Advocate (CASA)
            believe that adoption by foster parents is in the child’s best
            interest. [Child’s] placement changed five (5) times over the
            course of the underlying CHINS case, and each change of
            placement affected the child negatively. [Child] deserves a
            stable, permanent home, which is what he has at his current
            foster family’s home. The Court finds that adoption by the
            foster parents is in the [Child’s] best interest;




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 9 of 17
                  7. Father’s pattern of substance abuse and criminal activity
                  indicates that maintaining a parent-child relationship with
                  Child is not in the best interests of Child;


                                                       * * *


                                                  JUDGMENT


                     IT IS THEREFORE ORDERED, ADJUDGED, AND
                  DECREED: That DCS’ petition for termination of parental
                  rights is granted; and that the parent-child relationship
                  between the child . . . and the father . . . is hereby terminated.


                     IT IS THEREFORE ORDERED, ADJUDGED, AND
                  DECREED: All rights, powers, privileges, immunities,
                  duties, and obligations, including any rights to custody,
                  parenting time, or support, pertaining to the relationship are
                  permanently terminated. Either parent’s consent to the
                  adoption of each child is not required.


      Appellant’s App. Vol. II at 16-24 (some alterations in original). This appeal

      ensued.


                                     Discussion and Decision
[9]   We begin our review of this issue by acknowledging that “[t]he traditional right

      of parents to establish a home and raise their children is protected by the

      Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

      Div. of Fam. & Child. (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans.

      denied. However, a trial court must subordinate the interests of the parents to

      those of the child when evaluating the circumstances surrounding a

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 10 of 17
       termination. Schultz v. Porter Cty. Off. of Fam. & Child. (In re K.S.), 750 N.E.2d
832, 837 (Ind. Ct. App. 2001). Termination of a parent-child relationship is

       proper where a child’s emotional and physical development is threatened. Id.

       Although the right to raise one’s own child should not be terminated solely

       because there is a better home available for the child, parental rights may be

       terminated when a parent is unable or unwilling to meet his or her parental

       responsibilities. Id. at 836.


[10]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a
                        threat to the well-being of the child.

                                                       ***

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2) (2018). DCS’s “burden of proof in termination of

       parental rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 11 of 17
       Dep’t of Child Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting

       I.C. § 31-37-14-2).


[11]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Off. of

       Fam. & Child. (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Off. of Fam. & Child. (In re L.S.), 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied.


[12]   Here, in terminating Father’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains findings and conclusions, we apply a two-tiered standard of review.

       Bester v. Lake Cty. Off. of Fam. & Child., 839 N.E.2d 143, 147 (Ind. 2005). First,

       we determine whether the evidence supports the findings and, second, we

       determine whether the findings support the judgment. Id. “Findings are clearly

       erroneous only when the record contains no facts to support them either

       directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If

       the evidence and inferences support the trial court’s decision, we must affirm.

       In re L.S., 717 N.E.2d at 208.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 12 of 17
[13]   On appeal, Father contends that the trial court erred when it concluded that:

       the conditions that resulted in Child’s removal will not be remedied; there is a

       reasonable probability that the continuation of the parent-child relationship

       poses a threat to the well-being of Child; and termination is in Child’s best

       interests. Because the statute is written in the disjunctive, we need not address

       the trial court’s conclusion that the continuation of the parent-child relationship

       poses a threat to the well-being of Child. I.C. § 31-35-2-4(b)(2)(B) (the petition

       must allege “that one (1) of the following is true”).


               Conditions that Resulted in Child’s Removal will not be Remedied

[14]   In determining whether the evidence supports the trial court’s conclusion that

       Father is unlikely to remedy the reasons for Child’s removal, we engage in a

       two-step analysis. E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4 N.E.3d 636,

       643 (Ind. 2014). “First, we identify the conditions that led to removal; and

       second, we determine whether there is a reasonable probability that those

       conditions will not be remedied.” Id. (quotations and citations omitted). In the

       second step, the trial court must judge a parent’s fitness to care for his children

       at the time of the termination hearing, taking into consideration evidence of

       changed conditions. Id. However, the court must also “evaluate the parent’s

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Moore v. Jasper Cty. Dep’t of Child Servs., 894 N.E.2d
218, 226 (Ind. Ct. App. 2008) (quotations and citations omitted). Pursuant to

       this rule, courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 13 of 17
       and lack of adequate housing and employment. Id. Moreover, DCS is not

       required to rule out all possibilities of change; rather, it need establish only that

       there is a reasonable probability the parent’s behavior will not change. Id.


[15]   Father does not challenge any of the trial court’s findings in support of this

       conclusion. Rather, Father maintains that


               DCS failed to prove that [Father’s] separation from the mother
               would not remedy the cause for removal of [Child]. At the time
               of the factfinding hearing, [Father] was living with his mother
               until he had saved enough of his income to secure his own
               housing. [Father] testified that he would be able to care for
               [Child] without assistance, and had done so in the past. [Father]
               testified that his sporadic participation in services stemmed from
               conflict in his relationship with [Child’s] mother. However,
               [Father] also testified that he had made significant changes in his
               life, that his relationship with the mother was over, and that the
               two being permanently separated would allow him to focus on
               the [Child] without succumbing to the pressures that the
               relationship with the mother caused in his everyday life.


       Appellant’s Br. at 13-14 (citations omitted). But Father’s argument amounts to

       a request that we reweigh the evidence, which we cannot do. Instead, we must

       determine whether the evidence most favorable to the judgment supports the

       trial court’s conclusions. In re D.D., 804 N.E.2d at 265. We hold that it does.


[16]   It is undisputed that Father has a long history of using methamphetamine.

       Indeed, he admitted at trial that he has struggled with methamphetamine use

       for sixteen years. Despite this history of substance abuse, the trial court placed

       Child back into Father’s care after Child was found to a be a CHINS on

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 14 of 17
       January 12, 2016. But shortly thereafter, on July 12, Father again used

       methamphetamine and sustained significant liver damage as a result. DCS

       again removed Child from Father’s care. And Father admitted that he had

       again used methamphetamine just “two days” prior to the hearing on the

       petition to terminate his parental rights and that he would not be clean if he

       took a drug test on the day of the hearing. Tr. Vol. II at 13.


[17]   Further, in October 2017, Father asked the FCM to put services back in place.

       The FCM made a referral for a drug-abuse assessment and treatment and for

       random drug screens. However, Father missed four appointments after only

       having attended the initial appointment and one other appointment.

       Additionally, Father only completed three of nine drug screens. Father

       admitted that he just “quit goin’ to all” of the drug screens. Id. at 18. When

       asked whether there would be any value in continuing his drug-abuse treatment,

       Father responded: “No, and even as an addict I wouldn’t believe that it would

       be . . . beneficial to me to take any more classes, nor would I think it would be

       beneficial for me to go into inpatient treatment. Because I do well away from

       it.” Id. at 61.


[18]   Here, DCS removed Child because Father had used methamphetamine while

       caring for Child. Based on Father’s long history of substance abuse, the fact

       that Father continued to use methamphetamine up to just days before the

       hearing, and the fact that Father does not believe that substance-abuse

       treatment would be beneficial because he believes he does well away from it, we



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 15 of 17
       cannot say that the trial court clearly erred when it concluded that the

       conditions that resulted in Child’s removal will not be remedied.


                                                  Best Interests

[19]   Father also asserts that the trial court clearly erred when it concluded that the

       termination of his parental rights is in Child’s best interests. In determining

       what is in Child’s best interests, a juvenile court is required to look beyond the

       factors identified by DCS and consider the totality of the evidence. A.S. v. Ind.

       Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 223 (Ind. Ct. App. 2010). A

       parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. Evans v. St. Joseph Cty. Off. of Fam. &

       Child. (In re A.L.H.), 774 N.E.2d 896, 990 (Ind. Ct. App. 2002). “Additionally,

       a child’s need for permanency is an important consideration in determining the

       best interests of a child.” In re A.K., 924 N.E.2d at 224. The recommendations

       of a DCS case manager and court-appointed advocate to terminate parental

       rights, in addition to evidence that the continuation of the parent-child

       relationship is contrary to the child’s well-being, are sufficient to show by clear

       and convincing evidence that termination is in the child’s best interests. See

       Stewart v. Ind. Dep’t of Child Servs. (In re J.S.), 906 N.E.2d 226, 236 (Ind. Ct. App.

       2009).


[20]   Father contends that termination is not in Child’s best interests but, rather, he

       asserts that “it was in the best interests of the child that [Father] be given

       additional time to complete services and participate in [Child’s] life without the
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 16 of 17
       influence of Mother.” Appellant’s Br. at 14. But, again, Father’s contentions

       on this issue amount to nothing more than a request that we reweigh the

       evidence, which, again, we cannot do.


[21]   The undisputed evidence shows that Father has failed to complete services,

       failed to complete random drug screens, and failed to complete treatment.

       Father has not visited with Child since June 2017. Based on his drug use,

       Father has not provided Child with a safe and stable environment. And during

       the course of the underlying proceedings, which lasted well over two years,

       Child had been placed with five different foster families. Child needs

       permanency. FCM Cearfoss-Nutter testified that adoption was in Child’s best

       interest because “[h]is foster parents provide a safe and stable environment for

       him free of substance abuse” and because Child is “thriving.” Tr. Vol. II at 46.

       Additionally, the CASA testified that adoption is in the best interest of Child

       because Child is now in a loving and stable environment. The totality of the

       evidence, including Father’s long history of substance abuse that he does not

       believe he needs help addressing and the fact that Child is thriving in his current

       environment, supports the trial court’s conclusion that termination of Father’s

       parental rights is in Child’s best interests.


[22]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1001 | September 13, 2018   Page 17 of 17